      Case 5:19-cv-00103-H Document 29 Filed 01/02/20             Page 1 of 6 PageID 336



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 COVENANT HEALTH SYSTEM,
                        Plaintiff,
 v.                                                  Civil Action No. 5:19-cv-00103-H
 GROUP & PENSION ADMINSTRATORS,
 INC., ET AL.
                        Defendants.

      PLAN DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

         Plan Defendants, Western Dairy Transport, LLC (Western Dairy); the Western Dairy

Transport, LLC Pre-Tax Premium Plan (the Western Dairy Plan); Friona Industries, LP (Friona),

the Friona Industries, LP Employee Benefit Plan (the Friona Plan); Lori’s Gifts, Inc. (Lori’s

Gifts); the Lori’s Gifts Employee Health Plan (the Lori’s Gifts Plan); Santa Rosa Telephone

Cooperative, Inc. (Santa Rosa); and the Santa Rosa Telephone Cooperative, Inc. Health Care

Benefits Plan (the Santa Rosa Plan), reply to the opposition to Plan Defendants’ motion to

dismiss filed by Plaintiff, Covenant Health System (Covenant).

         The Plan Defendants’ motion to dismiss was substantially similar to the motion to

dismiss filed by GPA because the amended complaint alleges all causes of action against all

defendants and suffers from the same deficiencies regardless of the defendant. In its opposition

to the Plan Defendants, Covenant chose to rely on its arguments raised in opposition to GPA’s

motion to dismiss. For the reasons set forth in GPA’s reply, those arguments fail and dismissal is

appropriate. Like Covenant, the Plan Defendants will not belabor the arguments already

addressed in prior briefing involving GPA; instead, Plan Defendants only address those

arguments actually raised and developed in the opposition to their motion to dismiss. Covenant

raises only two new arguments. First, Covenant contends thast it stated a valid unjust enrichment
                                                 1
     Case 5:19-cv-00103-H Document 29 Filed 01/02/20                Page 2 of 6 PageID 337



/ quantum meruit claim that is not preempted by ERISA. Second, Covenant contends that it has

adequately pled that GPA was acting as Plan Defendants’ agents for purposes of the allegedly

false and fraudulent statements. These arguments are addressed below, and the Plan Defendants

rely on the sound arguments articulated in their motion and GPA’s briefing as to all other issues

not specifically addressed in Covenant’s opposition.

I.      Covenant Fails to State a Claim for Quantum Meruit Because It Fails to Allege It
        Provided Services for the Plan Defendants and that Plan Defendants Accepted
        Services from Covenant

        Covenant simply cannot satisfy all four elements of a quantum meruit claim against the

Plan Defendants. The elements of a quantum meruit claim are as follows:

        1) valuable services were rendered or materials furnished; 2) for the person sought to be
        charged; 3) which services and materials were accepted by the person sought to be
        charged, used and enjoyed by him; 4) under such circumstances as reasonably notified
        the person sought to be charged that the plaintiff in performing such services was
        expecting to be paid by the person sought to be charged.

Bashara v. Baptist Mem’l Hosp. Sys., 685 S.W.2d 307, 310 (Tex. 1985). In response to the Plan

Defendants’ argument that it failed to state a claim for quantum meruit against them, Covenant

simply says that “Covenant rendered services under such circumstances that reasonable notified

the Plan Defendants that Covenant, in performing the services, expected to be paid by the plans

for the services rendered.” (Opposition Brief, Doc. No. 28, at p. 3.) Even accepting this as true,

this satisfies only the fourth element of the claim. Covenant does not even attempt to and cannot

establish services or materials were furnished for the Plan Defendants and were accepted by the

Plan Defendants. These are the second and third elements of the claim and without establishing

those elements the quantum meruit claim fails. Covenant did not provide services to the Plan

Defendants— Covenant provided services to the patients. The Plan Defendants did not accept,




                                                 2
      Case 5:19-cv-00103-H Document 29 Filed 01/02/20              Page 3 of 6 PageID 338



use, or enjoy the services provided to the patients. Covenant failed to plead a quantum meruit

claim because it is missing the second and third elements.

         Covenant’s discussion about implied requests and misrepresentations are misplaced

because implied requests and misrepresentations are not elements of a quantum meruit claim.

Even if such facts may support other claims, they do not support a claim for quantum meruit and

Covenant cannot bootstrap its way into the missing elements.

         In the motion to dismiss, Plan Defendants anticipated that Covenant would argue that the

services provided to the patients were for the benefit of the Plan Defendants because of their

obligation to pay benefits under the plan for the services. The Plan Defendants pointed out that

this argument would fail for two reasons. First, Bashara precludes recovery for such incidental

benefits. 685 S.W.2d at 310. Second, to the extent the state law claim for quantum meruit is

“dependent on, and derived from the rights of the plan beneficiaries to recover benefits under the

terms of the plan,” Transitional Hosp. Corp. v. Blue Cross & Blue Shield, Inc., 164 F.3d 952 (5th

Cir. 1999), it would be preempted. Covenant’s reliance on Transitional is misplaced because that

case involved a misrepresentation claim, not a quantum meruit claim. In any event, Covenant did

not make the argument Plan Defendants anticipated; instead, Covenant made absolutely no

argument that the services were provided for the benefit of the Plan Defendants or that the Plan

Defendants accepted the services. Accordingly, the claim for quantum meruit should be

dismissed.

II.      Covenant Fails to Allege Facts Showing Agency Relationship Between Plan
         Defendants and GPA for Allegedly False Statements

         In response to the Plan Defendants’ argument that Covenant failed to allege facts

showing that GPA was their agent for purposes of the allegedly fraudulent statements, Covenant

contends that GPA’s role as the third party administrator and the fact the same lawyer represents

                                                 3
   Case 5:19-cv-00103-H Document 29 Filed 01/02/20                  Page 4 of 6 PageID 339



GPA and Plan Defendants demonstrates agency. Neither position is correct, and Covenant does

not even attempt to fit its arguments within the well-established rules for proving agency.

       “Agency is a legal relationship under which the agent is authorized to act for and on

behalf of the principal, and subject to the principal's control.” Coffey v. Fort Wayne Pools, 24 F.

Supp. 2d 671, 677 (N.D. Tex. 1998). Agency cannot be presumed. Id. To determine whether

agency exists, the manifestations between the alleged principal and agent are dispositive. Id.

There is no principle of law that makes one party the agent of another simply because they have

common legal representation in a particular case. Covenant cites no authority for this outlandish

proposition. The fact of common legal representation is not telling, it is irrelevant. Moreover, the

fact that GPA engaged in certain dealings with Covenant does not in any way establish agency

between GPA and Plan Defendants. See id. (holding manifestations between alleged principal

and agent are dispositive as to agency). As the amended complaint is devoid of any allegations

concerning manifestations between GPA and the Plan Defendants as to the allegedly false

statements, Covenant has failed to plead agency; therefore, the fraud and negligent

misrepresentation claims against the Plan Defendants must be dismissed.

       For the reasons set forth above, the arguments set forth in the Plan Defendants motion to

dismiss, and the reasons explained in GPA’s reply in support of its motion to dismiss, the Court

should dismiss the Plan Defendants from this case.

       Respectfully submitted this 2nd day of January, 2020.




                                                 4
Case 5:19-cv-00103-H Document 29 Filed 01/02/20   Page 5 of 6 PageID 340




                                _____________________________
                                William J. Akins, Esq.
                                Texas Bar No. 24011972
                                william.akins@fisherbroyles.com
                                FISHERBROYLES, LLP
                                100 Congress Avenue, Suite 2000
                                Austin, TX 78701
                                214.924.9504

                                ATTORNEY FOR DEFENDANT




                                   5
   Case 5:19-cv-00103-H Document 29 Filed 01/02/20                Page 6 of 6 PageID 341



                                CERTIFICATE OF SERVICE

        The undersigned does certify that on the 2nd day of January, 2020, a true and correct copy
of the foregoing was served as indicated on the following persons:

       Carolyn L. Douglas                           Charles “Scott” Nichols
       CLARK HILL STRASBURGER                       CLARK HILL STRASBURGER
       2301 Broadway Street                         909 Fannin Street, Suite 2300
       San Antonio, TX 78215                        Houston, TX 77010
       carrie.douglas@clarkhillstrasburger.com      scott.nichols@clarkhillstrasburger.com




                                             _____________________________
                                             William J. Akins, Esq.




                                                6
